Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/825,907 filed on March 20, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-11 and 13-20 are currently pending and have been fully examined.

Specification
The disclosure is objected to because of the following informalities:
Claim 12 is missing from the list of claims.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,638,123 B2 in view of Blayvas, US 2012/0200046 A1 and Paquette, US 2008/0088644 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘123, in combination with Blayvas, ‘046 and Paquette, ‘644, would have been obvious to a person of ordinary skill in the art, as argued in the following rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/825,907

Claim 1. A method, comprising: instantiating a mono controller on a processor; instantiating a stereo controller on the processor, the stereo control being in communication with the mono controller; receiving a mono perspective via the mono controller; receiving a left stereo perspective and a right stereo perspective via the stereo controller; receiving a dimensionality status of a graphical content source via the mono controller; receiving, from the graphical content source via the mono controller: a first two-dimensional (2D) graphical content and a second 2D graphical content; a first three-dimensional (3D) graphical content and a second 3D graphical content; rendering, with the mono perspective, a first mono surface from the first 2D graphical content or the first 3D graphical content and a second mono surface from the second 2D graphical content or the second 3D graphical content; rendering, with 
Patent 10,638,123

Claim 1. A method, comprising: instantiating a mono controller on a processor; instantiating a stereo controller on the processor, the stereo control being in communication with the mono controller; receiving a mono perspective via the mono controller; receiving a left stereo perspective and a right stereo perspective via the stereo controller; receiving a dimensionality status of a graphical content source via the mono controller; receiving, from the graphical content source via the mono controller: a first two-dimensional (2D) graphical content and a second 2D graphical content; a first three-dimensional (3D) graphical content and a second 3D graphical content; rendering, with the mono perspective, a first mono surface from the first 2D graphical content or the first 3D graphical content and a second mono surface from the second 2D graphical content or the second 3D graphical content; rendering, with 




In addition:
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,623,726 B2 in view of Blayvas, US 2012/0200046 A1 and Paquette, US 2008/0088644 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘726, in combination with in combination with Blayvas, ‘046 and Paquette, ‘644, would have been obvious to a person of ordinary skill in the art, as argued in the 

Application 16/825,907

Claim 1. A method, comprising: instantiating a mono controller on a processor; instantiating a stereo controller on the processor, the stereo control being in communication with the mono controller; receiving a mono perspective via the mono controller; receiving a left stereo perspective and a right stereo perspective via the stereo controller; receiving a dimensionality status of a graphical content source via the mono controller; receiving, from the graphical content source via the mono controller: a first two-dimensional (2D) graphical content and a second 2D graphical content; a first three-dimensional (3D) graphical content and a second 3D graphical content; rendering, with the mono perspective, a first mono surface from the first 2D graphical content or the first 3D graphical content and a second mono surface from the second 2D graphical content or the second 3D graphical content; rendering, with the mono perspective, a first left surface from the first 2D graphical content; rendering, with the mono perspective, a first right surface from the first 2D graphical content; rendering, with the left stereos perspective, a second left surface from the first 3D graphical content; rendering, with the right stereo perspective, a second right surface from the first 3D graphical content; compositing the first mono surface and the second mono surface; compositing the first left surface and the second left surface; compositing the first right surface and the second right surface; merging the first mono surface and the second mono surface to a mono image; merging the first left surface and the second left surface to a left image, wherein the left image comprises the mono perspective and the left stereo perspective; merging the first right surface and the second right surface to a right image, wherein the right image comprises the mono perspective and the right stereo perspective; outputting the mono image to a mono display coupled to the processor; outputting the left image to a left stereo display coupled to the processor; and outputting the right image to a right stereo display coupled to the processor.
Patent 10,623,726

Claim 1. A method, comprising: instantiating a mono controller on a processor; instantiating a stereo controller on the processor, the stereo controller being in communication with the mono controller; receiving graphical content from a content source via the mono controller; determining, by the stereo controller, whether the content source has a two dimensional (2D) status or a three dimensional (3D) status; when the content source has the 2D status: rendering a first left surface with a mono perspective from the graphical content; and rendering a first right surface with the mono perspective from the graphical content; when the content source has the 3D status: rendering a second left surface with a left stereo perspective from the graphical content; and rendering a second right surface with a right stereo perspective from the graphical content; compositing the first left surface and the second left surface; compositing the first right surface and the second right surface; merging the first left surface and the second left surface to a left image; merging the first right surface and the second right surface to a right image; outputting the left image to a left stereo display coupled to the processor; and outputting the right image to a right stereo display coupled to the processor.


In addition:
Claim 1 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/809,351 in view of Blayvas, US 2012/0200046 A1 and Paquette, US 2008/0088644 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Appl. ‘351, in combination with in combination with Blayvas, ‘046 and Paquette, ‘644, would have been obvious to a person of ordinary skill in the art, as argued in the following rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.
Application 16/825,907

Claim 1. A method, comprising: instantiating a mono controller on a processor; instantiating a stereo controller on the processor, the stereo control being in communication with the mono controller; receiving a mono perspective via the mono controller; receiving a left stereo perspective and a right stereo perspective via the stereo controller; receiving a dimensionality status of a graphical content source via the mono controller; receiving, from the graphical content source via the mono controller: a first two-dimensional (2D) graphical content and a second 2D graphical content; a first three-dimensional (3D) graphical content and a second 3D graphical content; rendering, with the mono perspective, a first mono surface from the first 2D graphical content or the first 3D graphical content and a second mono surface from the second 2D graphical content or the second 3D graphical content; rendering, with the mono perspective, a first left surface from the first 2D graphical content; rendering, with the mono perspective, a first right surface from the first 2D graphical content; rendering, with the left 
Application 16/809,351

Claim 1. A method, comprising: instantiating a mono controller on a processor; instantiating a stereo controller on the processor, the stereo controller being in communication with the mono controller; receiving graphical content from a content source via the mono controller; determining, by the stereo controller, whether the content source has a two dimensional (2D) status or a three dimensional (3D) status; when the content source has the 2D status: rendering a first left surface with a mono perspective from the graphical content; and rendering a first right surface with the mono perspective from the graphical content; when the content source has the 3D status: rendering a second left surface with a left stereo perspective from the graphical content; and rendering a second right surface with a right stereo perspective from the graphical content; compositing the first left surface and the second left surface; compositing the first right surface and the second right surface; merging the first left surface and the second left surface to a left image; merging the first right surface and the second right 


This is a provisional nonstatutory double patenting rejection because the claims of copending application ‘351 have not yet been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 1, the claim recites:

“rendering, with the mono perspective, a first right surface from the first 2D graphical content;
…
“compositing the first mono surface and the second mono surface;
“compositing the first left surface and the second left surface;”
A 2D image (or mono image) is commonly understood to stand for a flat (x-y) image without information about the perspective (left- or right-eye) from which the image can be viewed (which images are commonly referred to as “stereo images”), or without information about depth of pixels (z) that make up the image (which images are commonly referred to as “3D images”). This description is consistent with definitions for “mono”, “stereo”, or “3D” images given in specification, published as US 2020/0288115 A1 (see pars. 3-4). In view of the above, a 2D image does not contain a left- or right-view, as opposed to a stereo image that has a left- and right-view. Given the above commonly-understood terms of art and consistent with definition offered in the specification, in the case of receiving a first and a second 2D video content and/or graphical content and rendering or compositing the content with the mono perspective, it is unclear what the applicant is trying to encompass with “a first left surface from the first 2D video source or graphical content” and “a first right surface from the first 2D video source and/or graphical content.”

Notwithstanding the rejection of claims 1-11 and 13-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claim will be examined on merit as best understood and interpreted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas, US 2012/0300046 A1 (hereinafter “Blayvas”) in vide of Paquette, US 2008/0088644 A1 (hereinafter “Paquette”).
With respect to claim 1, Blayvas discloses a method [par. 8], comprising: instantiating a mono controller [par. 46 – ref. to mono mode] on a processor [FIG. 2, unit 200, par. 46]; instantiating a stereo controller [par. 46 – ref. to stereo/3D] on the processor, the stereo control being in communication with the mono controller [FIG, 2, par. 46 – video processing subsystem 200 is operable to handle both 2D and 3D video content]; receiving a mono perspective via the mono controller [par. 46 – ref. to receive video content noting that video processing subsystem 200 is operable to handle 2D as well as 3D video content]; receiving a left stereo perspective and a right stereo perspective via the stereo controller [par. 200 – video processing subsystem 200 handles 2D and 3D content]; receiving a dimensionality status of a graphical content 
With respect to claim 2, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Blayvas discloses the limitation further comprising displaying on the left stereo display and the right stereo display 2D content from a first content source with a 2D status in conjunction with displaying on the left stereo display and the right stereo display 3D content from a second content source with a 3D status [pars. 22, 46]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 3, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Paquette discloses the limitation wherein the 2D content displayed by the left stereo display and the right stereo display corresponds with the 2D content displayed by the mono display [FIG. 3, pars. 18-19]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claim 4, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Paquette discloses the limitation wherein the left stereo display and the right stereo display displaying at least a portion of the 3D content in a window and at least a portion of the 2D content outside the window [FIG. 4A, par. 22]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 5, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Blayvas discloses the limitation wherein the mono controller is responsive to mono controller input delivered thereto [par. 46 – noting that the claim does not involve an inventive concept because if a mono controller does not respond to a mono input which is its principal function, it would have no utility]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 5. Furthermore, Blayvas discloses the limitation wherein the mono controller input invokes changing content of the mono image [pars. 42, 46]. Therefore, it would have been obvious to a 
With respect to claim 7, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 5. Furthermore, Blayvas discloses the limitation wherein the mono controller input invokes changing 3D content of the mono image [pars. 42, 46]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Blayvas discloses the limitation wherein the stereo controller is responsive to stereo controller input delivered thereto [par. 46 – noting that the claim does not involve an inventive concept because if a stereo controller does not respond to a stereo input which is its principal function, it would have no utility]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 9. Furthermore, Blayvas discloses the limitation wherein the stereo controller input invokes changing content of the mono image [pars. 42, 46]. Therefore, it would have been obvious to a 
With respect to claim 11, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 9. Furthermore, Blayvas discloses the limitation wherein the stereo controller input invokes changing 3D content of the mono image [pars. 42, 46]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 13, the claim recites a series of limitations that have the same scope as limitations 6-10, of claim 1, under the control of at least one of the mono controller in communication with the stereo controller, as recited in the first limitation of claim 1. Therefore, the claim is rejected for the same reasons of obviousness and the same motivation as noted in the above rejection of claim 1.
With respect to claim 14, the claim recites a series of limitations that have the same scope as limitations 11-13, of claim 1, under the control of at least one of the mono controller in communication with the stereo controller, as recited in the first limitation of claim 1. Therefore, the claim is rejected for the same reasons of obviousness and the same motivation as noted in the above rejection of claim 1.
With respect to claim 15, the claim recites a series of limitations that have the same scope as limitations 14-16, of claim 1, under the control of at least one of the mono controller in communication with the stereo controller, as recited in the first limitation of claim 1. 
With respect to claim 16, the claim involves three limitations: the first limitation of the claim recites a series of limitations that have the same scope as limitations 6, 7, 9, 8, and 10 of claim 1; the second limitation of the claim recites a series of limitations that have the same scope as limitations 11-13 of claim 1; and the third limitation of the claim recites a series of limitations that have the same scope as limitations 14-16 of claim 1, under the control of at least one of the mono controller in communication with the stereo controller, as recited in the first limitation of claim 1. Therefore, the claim is rejected for the same reasons of obviousness and the same motivation as noted in the above rejection of claim 1.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas and Paquette, as applied to claim 5, and further in view of Lo, US 2017/0064282 A1 (hereinafter “Lo”).
With respect to claim 8, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 5. But Blayvas and Paquette, alone or in combination do not explicitly disclose the limitation wherein the mono controller input comprises touch screen input. However, Lo discloses the limitation wherein the mono controller input comprises touch screen input [Lo: par. 97]. Therefore, in view of disclosures by Lo, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Blayvas and Paquette with Lo, with the motivation to devise a method and 
With respect to claim 19, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Lo discloses the limitation wherein the processor is disposed in a mobile device [abstract]. Therefore, the claim is rejected for the same reasons of obviousness and the same motivation as noted in the above rejection of claim 8.
With respect to claim 20, Blayvas and Paquette, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Lo discloses the limitation wherein the processor is disposed in at least one of a smart phone [par. 88] and a head mounted display. Therefore, the claim is rejected for the same reasons of obviousness and the same motivation as noted in the above rejection of claim 8.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Ji et al., US 8860784 B2, discloses stereo 3D video support in computing device. 
Imajo et al., US 20150002644 A1, discloses determination device and method for processing stereo images.
Chu et al., US 20130300823 A1, discloses stereo effect enhancement.
Hamakada et al., US 20130329068 A1, discloses image processing method and system.
Hoffberg, US 20130165070 A1, discloses mobile communication device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485